         Case 4:21-cv-00125-O Document 1 Filed 02/05/21             Page 1 of 7 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 MARIA OLGA CASTILLO                                §
                                                    §
 VS.                                                §
                                                    §           CIVIL ACTION NO.
 WALMART STARCO, LLC,                               §           ____________________
 WALMART STORES TEXAS, LLC,                         §           JURY
 APEX MEDICAL USA CORP.,                            §
 APEX MEDICAL CORP., CAREX                          §
 HEALTH BRANDS, INC., and                           §
 COMPASS HEALTH BRANDS                              §


                                      NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

          Defendants Walmart Starco, LLC and Wal-Mart Stores Texas, LLC (collectively “Wal-

Mart”) file this Notice of Removal pursuant to 28 U.S.C. §§ 1441 and 1332.

                                      I.     INTRODUCTION

          1.    Pursuant to 28 U.S.C. § 1441, et seq., this civil action is removed from the 348th

Judicial District Court of Tarrant County, Texas, where this matter was pending under Cause No.

348-322690-21 in a matter styled Maria Olga Castillo vs. Walmart Starco, LLC, Walmart Stores

Texas, LLC, Apex Medical USA Corp., Apex Medical Corp., Carex Health Brands, Inc., and

Compass Health Brands (the “State Court Action”).

                                II.        NATURE OF THE SUIT

          2.    This is a negligence lawsuit alleging claims of personal injury resulting from

Defendant’s actions or inactions. Plaintiff’s Original Petition pp. 3-11.

          3.    Plaintiff Maria Olga Castillo alleges she was injured by a Thermipaq hot/cold wrap

and/or pad allegedly purchased at a Walmart Supercenter. Id. at p. 3.



NOTICE OF REMOVAL                                                                          PAGE 1
445302
         Case 4:21-cv-00125-O Document 1 Filed 02/05/21                 Page 2 of 7 PageID 2



          4.    Plaintiff brought her lawsuit against Wal-Mart in the 348th Judicial District Court of

Tarrant County, Texas. See Plaintiff’s Original Petition p. 1.

                              III.    TIMELINESS OF REMOVAL

          5.    Plaintiff commenced this lawsuit by filing her Original Petition on January 5, 2021.

Defendants Walmart Starco, LLC and Wal-Mart Stores Texas, LLC each accepted service on

January 7, 2021 through their agent, CT Corporation. This removal is timely because it is filed

less than 30 days after Wal-Mart was served. 28 U.S.C. § 1446.

                        IV.     BASIS FOR REMOVAL JURISDICTION

          6.    Removal is proper under 28 U.S.C. §§ 1441 and 1332 because there is complete

diversity of citizenship between Plaintiff and Defendants, and the amount in controversy exceeds

$75,000, exclusive of interest and costs.

          7.    First, there is and has been at all times relevant to this Notice of Removal, complete

diversity of citizenship between Plaintiff and Defendants.

          8.     Plaintiff is now and was at the time of the filing of this action a legal Texas resident

residing and domiciled in Grand Prairie, Tarrant County, Texas. Plaintiff’s Original Petition p. 1.

Accordingly, for diversity purposes, Plaintiff is a citizen of Texas.

          9.    Plaintiff sued and served Walmart Starco, LLC. Walmart Starco LLC is a Delaware

Limited Liability Company with its principal place of business in Bentonville, AR. The sole

member of Walmart Starco LLC is Wal-Mart Stores East, LP. Wal-Mart Stores East, LP is a

Delaware limited partnership with its principal place of business located in Bentonville, Arkansas.

          10.   Plaintiff sued and served Wal-Mart Stores Texas, LLC. Defendant Wal-Mart Stores

Texas, LLC is now and was at the time of the filing of this action a Delaware Limited Liability

Company with its principal place of business in Arkansas. The citizenship of an LLC is the same

as the citizenship of all its members. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th


NOTICE OF REMOVAL                                                                                 PAGE 2
445302
         Case 4:21-cv-00125-O Document 1 Filed 02/05/21              Page 3 of 7 PageID 3



Cir. 2008). Wal-Mart Real Estate Business Trust is the sole member of Wal-Mart Stores Texas

LLC. Wal-Mart Real Estate Business Trust is a statutory business trust organized under the laws

of Delaware with its principal place of business in Arkansas. Wal-Mart Property Co. is the sole

trustee of Wal-Mart Real Estate Business Trust. Wal-Mart Property Co. is a Delaware corporation

with its principal place of business in Arkansas. Wal-Mart Stores East, LP is the sole owner of

Wal-Mart Property Co. Wal-Mart Stores East, LP is a Delaware Limited Partnership with its

principal place of business in Arkansas. WSE Management, LLC is the general partner, and WSE

Investment, LLC is the limited partner of Wal-Mart Stores East, LP. WSE Management, LLC and

WSE Investment, LLC are both Delaware Limited Liability Companies with their principal place

of business in Arkansas. The sole member of WSE Management, LLC and WSE Investment, LLC

is Wal-Mart Stores East, LLC. Wal-Mart Stores East, LLC is a limited liability company organized

under the laws of the State of Arkansas with its principal place of business in Arkansas. Walmart

Inc. f/k/a Wal-Mart Stores, Inc., is the sole owner of Wal-Mart Stores East, LLC. Walmart Inc. is

a Delaware Corporation with its principal place of business in Arkansas. Accordingly, for diversity

purposes, Wal-Mart is a citizen of Delaware or Arkansas.

          11.   Plaintiff sued and served Apex Medical USA Corp., a citizen of California. Apex

Medical USA Corp. filed special exceptions and has been nonsuited. Apex Medical USA Corp. is

no longer a party to this case and its consent to removal is not required.

          12.   Plaintiff sued, but did not serve, Apex Medical Corporation. Apex Medical

Corporation has not made an appearance in this case. Apex Medical Corporation is incorporated

in Massachusetts, with its principal place of business in Sioux Falls, South Dakota. As such, Apex

Medical Corporation is a citizen of Massachusetts or South Dakota. Walmart made multiple efforts

to contact Apex Medical Corporation in order to obtain consent for removal. Walmart was unable




NOTICE OF REMOVAL                                                                           PAGE 3
445302
         Case 4:21-cv-00125-O Document 1 Filed 02/05/21              Page 4 of 7 PageID 4



to locate or speak to anyone at Apex Medical Corporation with knowledge of this lawsuit or the

authority to provide the requested consent.

          13.   Plaintiff sued and served Carex Health Brands, Inc. and Compass Health Brands.

Upon information and belief, Carex Health Brands, Inc. has its principal place of business in Sioux

Falls, South Dakota, and is a citizen of South Dakota. Upon further information and belief, Carex

Health Brands, Inc. is a wholly owned subsidiary of Compass Health Brands. Compass Health

Brands is a Delaware corporation with its principal place of business in Middleburg Heights, Ohio.

Despite being served, neither Carex Health Brands nor Compass Heath Brands have made an

appearance in this matter. Walmart made multiple efforts to contact Carex Health Brands and

Compass Heath Brands in order to obtain consent for removal. Walmart was unable to locate or

speak to anyone at either company. The listed phone numbers for each company were not working

numbers. Moreover, efforts to send electronic correspondence were rejected by the company

websites. Despite diligent efforts, Walmart was unable to contact either Carex Health Brands or

Compass Heath Brands for their consent to removal.

          14.   Next, upon information and belief, the amount in controversy exceeds the

jurisdictional requirement of $75,000, exclusive of interest and costs. Plaintiff alleges she suffered

multiple second-degree burns to her chest. See Plaintiff’s Original Petition p. 3. Plaintiff seeks

damages for medical care and expenses past and future, physical pain and suffering past and future,

physical impairment past and future, mental anguish past and future, and permanent disfigurement.

Id. at p. 12. Plaintiff pleads relief in excess of $200,000. Id. at p. 1. The sum claimed by Plaintiff

should control the evaluation of the amount in controversy. Facially, the pleadings, injuries and

damages exceed $75,000, exclusive of interest and costs.

          15.   In an effort to confirm the amount in controversy, Wal-Mart sent correspondence

to Plaintiff’s counsel on January 13, 2021 requesting Plaintiff stipulate she is seeking less than


NOTICE OF REMOVAL                                                                              PAGE 4
445302
         Case 4:21-cv-00125-O Document 1 Filed 02/05/21                Page 5 of 7 PageID 5



$75,000 in damages, exclusive of interest and costs. Plaintiff’s counsel responded that he could

not agree to stipulate; thus, there is a presumption that the amount in controversy in this case

exceeds $75,000 exclusive of interest and costs. Heitman v. State Farm Mut. Auto. Ins. Co., No.

5:02-CV-0433-D, 2002 U.S. Dist. LEXIS 6192 (N.D. Tex. April. 9, 2002).

                     V.     THIS NOTICE IS PROCEDURALLY CORRECT

          16.   This action may be removed to this Court pursuant to 28 U.S.C. § 1441(b), because

Defendants are not citizens of Texas, the state in which the action was brought. This action is

removable to this Court and venue is proper because this United States District Court and Division

embraces the place where the State Court Action was pending. 28 U.S.C. §§ 124(a)(1), 1441(a).

          17.   Wal-Mart has attached to this Notice of Removal the documents required by 28

U.S.C. § 1446(a) and Local Rule 81.1 as follows:

                A:        Index of all documents filed in the State Court Action.

                B:        Docket Sheet in the State Court Action.

                C:        Copies of all process, pleadings and orders filed in State Court.

                D:        Signed Certificate of Interested Persons.

          18.   Wal-Mart is filing with the Notice of Removal a completed Civil Cover Sheet, a

Supplemental Civil Cover Sheet, and separate Certificate of Interested Persons.

          19.   Wal-Mart retains the right to supplement the jurisdictional allegations by affidavit,

declaration, or otherwise should Plaintiff challenge the allegations in a motion to remand or other

filing.

          20.   In accordance with 28 U.S.C. § 1446(d), written notice of the filing of this Notice

of Removal will be given to all parties and to the Clerk of the 348th Judicial District Court of

Tarrant County, Texas.




NOTICE OF REMOVAL                                                                             PAGE 5
445302
         Case 4:21-cv-00125-O Document 1 Filed 02/05/21               Page 6 of 7 PageID 6



          21.   Plaintiff has demanded a jury trial in the State Court Action. Defendants have

demanded a jury trial in the State Action.

          22.   Trial has not commenced in the 348th Judicial District Court.

                                      V.      CONCLUSION

          23.   Since diversity jurisdiction exists over Plaintiff’s claim as set forth in Plaintiff’s

Original Petition, Defendants desire and are entitled to remove the lawsuit filed in the 348th Judicial

District Court of Tarrant County, Texas to the United States District Court for the Northern District

of Texas, Fort Worth Division.

          WHEREFORE, PREMISES CONSIDERED, Defendants Walmart Starco, LLC and

Wal-Mart Stores Texas, LLC, pursuant to and in conformance with the statutory requirements,

remove this action from the 348th Judicial District Court of Tarrant County, Texas, to this Court.

                                                 Respectfully submitted,



                                                 By:           /s/ Bevan Rhine
                                                         BEVAN RHINE
                                                         Texas Bar No. 24036265
                                                         brhine@cobbmartinez.com

                                                 COBB MARTINEZ WOODWARD PLLC
                                                 1700 Pacific Avenue, Suite 3100
                                                 Dallas, TX 75201
                                                 (214) 220-5208 (direct phone)
                                                 (214) 220-5258 (direct fax)

                                                 ATTORNEYS FOR DEFENDANTS
                                                 WALMART STARCO, LLC AND
                                                 WAL-MART STORES TEXAS, LLC




NOTICE OF REMOVAL                                                                               PAGE 6
445302
         Case 4:21-cv-00125-O Document 1 Filed 02/05/21              Page 7 of 7 PageID 7




                                 CERTIFICATE OF SERVICE

       I certify a true and correct copy of this document has been forwarded to the following
counsel of record either by e-service, telefax, electronic mail, and/or regular U.S. mail on this 5th
day of February, 2021:

          James M. Murrell
          Jim R. Ross
          Jim Ross Law Group, PC
          2221 E. Lamar Blvd., Suite 800
          Arlington, TX 76006
          817.275.4100 / fax 817.275.4106
          litigation@jimrosslaw.com

                                                   /s/ Bevan Rhine
                                                BEVAN RHINE




NOTICE OF REMOVAL                                                                             PAGE 7
445302
